--------------------------------------------------------------------------------

Exhibit 10.1

 
Execution Version









--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Second Amendment


to


Amended and Restated
Senior Revolving Credit Agreement


Among


Rosetta Resources Inc.,
as Borrower,


BNP Paribas,
as Administrative Agent,


and


The Lenders Signatory Hereto




Effective as of April 5, 2010





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
Second Amendment to
Amended and Restated Senior Revolving Credit Agreement
 
This Second Amendment to Amended and Restated Senior Revolving Credit Agreement
(this “Second Amendment”) executed effective as of April 5, 2010 (the “Second
Amendment Effective Date”) is among Rosetta Resources Inc., a corporation formed
under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).
 
R E C I T A L S:
 
A.           The Borrower, the Administrative Agent and the Lenders are parties
to that certain Amended and Restated Senior Revolving Credit Agreement dated as
of April 9, 2009, as amended by that certain First Amendment to Amended and
Restated Senior Revolving Credit Agreement dated as of October 1, 2009 (as
amended, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
 
B.           The Borrower has requested and the Administrative Agent and the
Required Lenders have agreed to amend certain provisions of the Credit
Agreement.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                      Defined Terms.  Each capitalized term which is
defined in the Credit Agreement, but which is not defined in this Second
Amendment, shall have the meaning ascribed such term in the Credit
Agreement.  Unless otherwise indicated, all section references in this Second
Amendment refer to the Credit Agreement.
 
Section 2.                      Amendments to Credit Agreement.
 
2.1           Section 1.02.  The following definitions are hereby added or
amended and restated in its entirety as follows:
 
“Agreement” means this Amended and Restated Senior Revolving Credit Agreement,
as amended by the First Amendment to Amended and Restated Senior Revolving
Credit Agreement, dated as of October 1, 2009, and the Second Amendment to
Amended and Restated Senior Revolving Credit Agreement, dated as of April 5,
2010, as the same may from time to time be further amended, modified,
supplemented or restated.
 
“Compressor Sale-Leaseback Transaction” means the sale by the Borrower or any
Guarantor of all or any part of its compression equipment, gathering or other
midstream facilities located in California (“Midstream Facilities”) and the
subsequent leasing of such Midstream Facilities, provided that the aggregate
sales price does not exceed $15,000,000.


 
 

--------------------------------------------------------------------------------

 
 
“Midstream Facilities” has the meaning assigned such term in the definition of
“Compressor Sale-Leaseback Transaction”.
 
“Second Lien Notes” means Second Lien Term Notes in an amount of up to
$100,000,000 issued pursuant to the Second Lien Term Loan Agreement, together
with all amendments, modifications, replacements, extensions and rearrangements
thereof permitted by Section 9.04(b), but excluding any replacement thereof with
Senior Notes.
 
“Senior Notes” means any unsecured senior or senior subordinated Debt securities
(whether registered or privately placed) incurred pursuant to the Senior Notes
Indenture.
 
“Senior Notes Indenture” means any indenture among the Borrower, as issuer, the
subsidiary guarantors party thereto and the trustee named therein, pursuant to
which the Senior Notes are issued, as the same may be amended or supplemented in
accordance with Section 9.04(c).
 
2.2           Amendment to Section 2.07.  Section 2.07 is hereby amended by
inserting the following subsection (g) immediately following subsection (f)
thereof:
 
“(g)           Reduction of Borrowing Base Upon Issuance of Senior Notes.  Upon
the issuance by the Borrower of any Senior Notes, the Borrowing Base then in
effect shall be simultaneously reduced by an amount equal to $.25 per $1.00 of
principal amount of Senior Notes issued in excess of the principal amount of
Second Lien Notes repaid or prepaid contemporaneously with the issuance of such
Senior Notes.
 
2.3           Amendment to Section 3.04.  Section 3.04(c) is hereby amended by
inserting the following subsection (v) immediately following the existing
subsection (iv) and renumbering the existing subsections (v) and (vi) as (vi)
and (vii), respectively:
 
(v)           Upon any adjustments to the Borrowing Base pursuant to Section
2.07(g), if the total Revolving Credit Exposures exceeds the Borrowing Base as
adjusted, then the Borrower shall (a) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (b) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).  The Borrower shall
be obligated to make such prepayment and/or deposit of cash collateral, if
required, on the date it issues such Senior Notes; provided that all payments
required to be made pursuant to this Section 3.04(c)(v) must be made on or prior
to the Termination Date.
 
2.4           Amendment to Section 8.01.  Section 8.01 is hereby amended by
inserting the following new Section 8.01(r):
 
(r)           Issuance of Senior Notes.  Promptly after the closing and
consummation of the issuance of Senior Notes, a true and correct copy of
preliminary offering memorandum or other material documents relating to such
Senior Notes.


 
2

--------------------------------------------------------------------------------

 
 
2.5           Amendment to Section 9.02.  Section 9.02 is hereby amended by
inserting the following new Sections 9.02(i) and (j):
 
(i)           Debt under the Senior Notes and any guarantees thereof, the
principal amount of which does not exceed $250,000,000 in the aggregate,
provided that (i) at the time such Senior Notes are issued (A) no Default has
occurred and is then continuing and (B) no Default would result from the
incurrence of such Debt after giving effect to the incurrence thereof (and any
concurrent repayment of Debt with the proceeds of such incurrence), (ii) on the
same day as the incurrence of such Debt, the Borrowing Base shall be adjusted to
the extent required by Section 2.07(g) and prepayment is made to the extent
required by Section 3.04(c)(v), (iii) if any Second Lien Notes are outstanding
on the date of issuance, then the net cash proceeds of such Senior Notes shall
be concurrently used to repay or prepay at least $80,000,000 of the outstanding
principal balance of  the Second Lien Notes, plus accrued and unpaid interest
thereon and any pre-payment penalty relating thereto, if any, (iv) such Debt
does not have any scheduled amortization prior to seven (7) years from the date
of issuance, (v) such Debt does not mature sooner than seven (7) years after the
date of issuance, (vi) such Debt and any guarantees thereof are on terms, taken
as a whole, at least as favorable to the Borrower and the Guarantors as market
terms for issuers of similar size and credit quality given the then prevailing
market conditions and (vii) such Senior Notes do not have any mandatory
prepayment or redemption provisions (other than customary change of control or
asset sale tender offer provisions) which would require a mandatory prepayment
or redemption in priority to the Indebtedness.”
 
(j)           Debt associated with the Compressor Sale-Leaseback Transaction in
an aggregate principal amount not to exceed $15,000,000.
 
2.6           Amendment to Section 9.03.  Section 9.03 is hereby amended by
inserting the following new Section 9.03(f):
 
(f)           Liens to secure obligations of the Borrower or any Guarantor under
the Compressor Sale-Leaseback Transaction, provided that such Liens only extend
to the Property subject of the Compress Sale-Leaseback Transaction and the
proceeds thereof.
 
2.7           Amendment to Section 9.04.  Section 9.04 is hereby amended by
amending and restating Section 9.04(b) in its entirety and by inserting the
following new Section 9.04(c):


 
3

--------------------------------------------------------------------------------

 
(b)           Redemption of Second Lien Notes; Amendment of Second Lien Term
Loan Documents. The Borrower will not, and will not permit any Restricted
Subsidiary to: (1) prior to the date that is ninety-one (91) days after the
Maturity Date, call, make or offer to make any optional or voluntary Redemption
of or otherwise optionally or voluntarily Redeem (whether in whole or in part)
the Second Lien Notes, provided that the Borrower may optionally prepay the
Second Lien Notes with the cash proceeds of a substantially concurrent offering
of Equity Interests of the Borrower or with the cash proceeds of the
substantially concurrent issuance of Senior Notes, if (A) no Default or Event of
Default has occurred and is continuing or would exist after giving effect to
such prepayment or refinancing, and (B) after giving effect to such prepayment
or refinancing, the Borrower would have liquidity (which shall include undrawn
availability under the then existing Borrowing Base) of at least $25,000,000 of
cash or unencumbered Investments permitted by Section 9.05(c), Section 9.05(d),
Section 9.05(e) or Section 9.05(f) and (2) amend, modify, waive or otherwise
change, consent or agree to any amendment, modification, waiver or other change
to, any of the terms of any Second Lien Term Loan Document if (a) the effect
thereof would be to shorten the maturity of the Second Lien Notes or shorten the
average life or increase the amount of any payment of principal thereof or
increase the rate or add call or pre-payment premiums or shorten any period for
payment of interest thereon, (b) such action requires the payment of a consent
fee (howsoever described), (c) such action adds additional Property as
collateral to secure the Second Lien Notes unless the Borrower complies with
Section 8.14(e) or (d) such action adds any covenants or defaults without this
Agreement being contemporaneously amended to add substantially similar covenants
or defaults, provided that the foregoing shall not prohibit the execution of
supplemental agreements to add guarantors if required by the terms thereof
provided that any such guarantor also guarantees the Indebtedness pursuant to
the Guaranty Agreement and each of the Borrower and such guarantor otherwise
complies with Section 8.14(d).
 
(c)           Redemption of Senior Notes; Amendment of Senior Indenture. The
Borrower will not, and will not permit any Restricted Subsidiary to, prior to
the date that is ninety-one (91) days after the Maturity Date: (i) call, make or
offer to make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem (whether in whole or in part) the Senior Notes other than
with the cash proceeds of a substantially concurrent offering of Equity
Interests of the Borrower or (ii) amend, modify, waive or otherwise change,
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of the Senior Notes or the Senior Indenture if (A) the effect
thereof would be to shorten its maturity or average life or increase the amount
of any payment of principal thereof or increase the rate or shorten any period
for payment of interest thereon or (B) such action requires the payment of a
consent fee (howsoever described), provided that the foregoing shall not
prohibit the execution of supplemental indentures associated with the incurrence
of additional Senior Notes to the extent permitted by Section 9.02(i) or the
execution of supplemental indentures to add guarantors if required by the terms
of any Senior Indenture provided such Person complies with Section 8.14(b).


 
4

--------------------------------------------------------------------------------

 
 
2.8           Amendment to 9.08.  Section 9.08 is amended to insert “, the
Compressor Sale-Leaseback Transaction” after the words “Capital Leases” and
prior to the words “and leases of Hydrocarbon Interests”.
 
2.9           Amendment to Section 9.13.  Section 9.13(f) is hereby amended by
deleting such clause in its entirety and replacing it with the following:
 
(f) sales and other dispositions of Properties not regulated by Section 9.13(a)
to (e): (i) with respect to the Midstream Facilities, having an aggregate
purchase price not to exceed $15,000,000 as may be sold during 2010 pursuant to
the Compressor Sale-Leaseback Transaction and (ii) with respect to all other
Properties, $2,500,000 during any 6-month period.
 
2.10           Amendment to Section 9.17.  Section 9.17(ii) is amended to insert
“or Section 9.03(f)” after the words “Section 9.03(d)” in each place such words
appear.
 
2.11           Amendment to Section 10.01.  Section 10.01(g) is hereby amended
by inserting in line 1 thereof after the phrase “any event or condition” the
phrase “(other than customary change of control or asset sale tender offer
provisions of the Senior Notes Indenture which would require a mandatory
prepayment or redemption of the Debt arising thereunder)”.
 
Section 3.                      Conditions Precedent.  The effectiveness of this
Second Amendment is subject to the receipt by the Administrative Agent of the
following documents and satisfaction of the other conditions provided in this
Section 3, each of which shall be reasonably satisfactory to the Administrative
Agent in form and substance:
 
3.1           Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Second Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.
 
3.2           Second Amendment.  The Administrative Agent shall have received
multiple counterparts as requested of this Second Amendment from the Borrower
and the Required Lenders.
 
3.3           Amendment to Second Lien Note Term Loan Documents.  The Borrower
shall have received an amendment from the requisite lenders under the Second
Lien Term Loan Agreement to permit the issuance of Senior Notes and the
Compressor Sale-Leaseback Transaction.
 
3.4           No Default.  No Default or Event of Default shall have occurred
and be continuing as of the Second Amendment Effective Date.
 
3.5           Other Documents.  The Administrative Agent shall have received any
other document it reasonably requests.


 
5

--------------------------------------------------------------------------------

 
 
Section 4.                      Representations and Warranties; Etc.  Each
Obligor hereby affirms:  (a) that as of the date of execution and delivery of
this Second Amendment, all of the representations and warranties contained in
each Loan Document to which such Obligor is a party are true and correct in all
material respects as though made on and as of the Second Amendment Effective
Date (unless made as of a specific earlier date, in which case, was true as of
such date); and (b) that, after giving effect to this Second Amendment and to
the transactions contemplated hereby, no Defaults exist under the Loan Documents
or will exist under the Loan Documents.
 
Section 5.                      Miscellaneous.
 
5.1           Confirmation.  The provisions of the Credit Agreement (as amended
by this Second Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Second Amendment.
 
5.2           Ratification and Affirmation of Obligors.  Each of the Obligors
hereby expressly (i) acknowledges the terms of this Second Amendment, (ii)
ratifies and affirms its obligations under the Guaranty Agreement and the other
Security Instruments to which it is a party, (iii) acknowledges, renews and
extends its continued liability under the Guaranty Agreement and the other
Security Instruments to which it is a party and agrees that its guarantee under
the Guaranty Agreement and the other Security Instruments to which it is a party
remains in full force and effect with respect to the Indebtedness as amended
hereby.
 
5.3           Counterparts.  This Second Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.
 
5.4           No Oral Agreement.  This written Second Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties.  There are no subsequent oral agreements between the parties.
 
5.5           Governing Law.  This Second Amendment (including, but not limited
to, the validity and enforceability hereof) shall be governed by, and construed
in accordance with, the laws of the State of New York.




[Remainder of Page Intentionally Left Blank.

Signature Pages Follow.]


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the date first written above.


BORROWER:
ROSETTA RESOURCES INC.
             
By:
/s/ Michael J. Rosinski     
Michael J. Rosinski, Executive Vice President,
   
Chief Financial Officer and Treasurer
     
GUARANTORS:
     
ROSETTA RESOURCES OFFSHORE, LLC
       
By:
/s/ Michael J. Rosinski   
Michael J. Rosinski, Executive Vice President,
 
Chief Financial Officer and Treasurer
       
ROSETTA RESOURCES HOLDINGS, LLC
       
By:
/s/ Michael J. Rosinski  
Michael J. Rosinski, Executive Vice President,
 
Chief Financial Officer and Treasurer
       
ROSETTA RESOURCES OPERATING LP
 
ROSETTA RESOURCES GATHERING LP
 
   
By: Rosetta Resources Operating GP, LLC,
   
its general partner
 
   
By:
/s/ Michael J. Rosinski      
Michael J. Rosinski, Executive Vice
     
President, Chief Financial Officer and
     
Treasurer
             
ROSETTA RESOURCES OPERATING GP, LLC
 
By:
/s/ Michael J. Rosinski    
Michael J. Rosinski, Executive Vice President,
   
Chief Financial Officer and Treasurer

 
Signature Page – Second Amendment
Page 1


 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
BNP PARIBAS,
 
as Administrative Agent
             
By:
/s/  Evans R. Swann  
Name:
Evans R. Swann  
Title:
Managing Director               
By:
/s/ Betsy Jocher  
Name:
Betsy Jocher  
Title:
Director            
LENDERS:
BNP PARIBAS
             
By:
/s/  Evans R. Swann  
Name:
Evans R. Swann  
Title:
Managing Director               
By:
/s/  Betsy Jocher  
Name:
Betsy Jocher  
Title:
Director              
WELLS FARGO BANK, N.A.
             
By:
/s/ Doug McDowell  
Name:
Doug McDowell  
Title:
Vice President
Senior Portfolio Manager
             
UNION BANK, N.A.
             
By:
/s/ Timothy Brendel  
Name:
Timothy Brendel  
Title:
Vice President

 
Signature Page – Second Amendment
Page 2

 
 

--------------------------------------------------------------------------------

 
 
 
COMPASS BANK
             
By:
/s/ Kathleen J. Bowen  
Name:
Kathleen J. Bowen  
Title:
Senior Vice President              
BANK OF MONTREAL
             
By:
/s/ James Whitmore  
Name:
James Whitmore  
Title:
Managing Director                    
JPMORGAN CHASE BANK, N.A.
             
By:
/s/ Michael A. Kamauf  
Name:
Michael A. Kamauf  
Title:
Vice President              
COMERICA BANK
             
By:
/s/ Greg Smith  
Name:
Greg Smith  
Title:
Senior Vice President              
BANK OF AMERICA, N.A.
             
By:
/s/ Stephen J. Hoffman  
Name:
Stephen J. Hoffman  
Title:
Managing Director

 
Signature Page – Second Amendment
Page 3


 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION
             
By:
/s/ Monte E. Deckerd  
Name:
Monte E. Deckerd  
Title:
Senior Vice President              
ALLIED IRISH BANKS P.L.C
             
By:
/s/ Edward Fenk   Name:   Edward Fenk   Title:   Vice President              
By:
/s/ James Giordano   Name:  James Giordano   Title:  Assistant Vice President  
           
BANK OF TEXAS, N.A.
             
By:
/s/ Mari Salazar  
Name:
Mari Salazar  
Title:
Vice President              
AMEGY BANK NATIONAL ASSOCIATION
             
By:
/s/ Kenneth R. Batson, III  
Name:
Kenneth R. Batson, III  
Title:
Vice President              
THE FROST NATIONAL BANK
             
By:
/s/ Andy Merryman  
Name:
Andy Merryman  
Title:
Senior Vice President

 
Signature Page – Second Amendment
Page 4
 

--------------------------------------------------------------------------------